IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1017
                           Filed September 27, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KIRBY JAY KONKLER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Union County, Patrick W.

Greenwood, Judge.



      A defendant appeals his sentence following his guilty plea. AFFIRMED.



      Ronald W. Kepford of Kepford Law Firm, Winterset, for appellant.

      Thomas J. Miller, Attorney General, and Zachary C. Miller, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., McDonald, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                         2


SCOTT, Senior Judge.

       Kirby Konkler pled guilty to possession of a controlled substance, third

offense, as an habitual offender. The court sentenced Konkler to a maximum

term of incarceration of fifteen years with a three-year mandatory minimum.

Konkler asserts the court abused its discretion in imposing the maximum

punishment by failing to consider his “underlying psychiatric and chemical

dependency issues.”

       “[T]he decision of the district court to impose a particular sentence within

the statutory limits is cloaked with a strong presumption in its favor and will only

be overturned for an abuse of discretion or the consideration of inappropriate

matters.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). The court is not

required to articulate on the record each claim of mitigation urged by the

defendant, and the failure to acknowledge a particular claim does not mean the

court failed to consider it when crafting the sentence. State v. Boltz, 542 N.W.2d
9, 11 (Iowa 1995). Upon our review of the record in this case, we find no abuse

of discretion in the court’s sentencing decision, and we affirm the same without

further opinion. See Iowa Ct. R. 21.26(1)(a), (c), (e).

       AFFIRMED.